DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 7 January 2021.
Claims 1-20 are presented for examination.
35 USC § 101 and 103 Claim Rejections are maintained

Response to Argument
Applicant’s arguments, filed in the response to the non-final office action, filed on 7 January, 2021, have been fully considered but they are not deemed persuasive:
Applicant argued that “On pages 2-15 of the First Office Action, the Examiner asserted that the claimed invention, as recited in claims 1-20, fails to meet the requirements of 35 U.S.C. § 101. This rejection is respectfully traversed…
Referring to the last full paragraph on page 5 of the First Office Action, the Examiner asserted the following:
In particular, the claim recites additional element - using “computer” to perform the “determining,” “analyzing,” “notifying” and “updating” steps. The “system” and “computer” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, (emphasis in 
The Examiner’s analysis is misplaced.
Reference is made to 2019 PEG Examples 37 through 42, and in particular, reference is made to Claim 1 of Example 37 and Claim 1 of Example 42. In both of these instances, a determination was made that each of the claims recited a judicial exception. However, in both of these instances, a determination was made that these claims also included additional elements that integrated the alleged judicial exception into a practical application. Notably, these "additional elements" were more than generic computing devices (i.e., "memory...processor...device...").
For example, Claim 1 of Example 42 was determined to include the following additional elements:
The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.
The Examiner's assertion that the only additional elements were a "computer" and "system" does not comport with the guidance provided by the 2019 PEG. For example, the claims contemplate "web-based content previously viewed by a user" and "a next web-based content navigated to by the user." These limitations are not the recitation of a judicial exception. Rather, this information must necessarily be obtained using a computer and, consequently constitutes additional elements not considered by the Examiner in the Prong Two analysis.
Therefore, the Examiner's prior analysis fails to consider what other elements 
Applicant, therefore, respectfully solicits withdraw of the rejection under 35 U.S.C. § 101 of the pending claims.”
Examiner respectfully disagrees.
a. The claim limitations recite “determining,” “analyzing,” “notifying” and “updating” steps which are either “Mental Processing” (MPEP 2106.04(a): “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”) or “Managing Personal Behavior” (MPEP 2106.04(a)(2)(II)(C): “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”).
b. The independent claims 1, 11 and 20 recite additional elements, which are “computer” (in Claim 1); “system” and “processor” (in Claim 11); and “computer readable storage medium” and “processing system” (in Claim 20). However, these 
MPEP, 2106.05(f)(2), recites “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
c. Regarding to "web-based content previously viewed by a user" and "a next web-based content navigated to by the user”:
i) they are merely reciting type of information ("web-based content previously viewed by a user" and "a next web-based content navigated to by the user") that are used in the process of “determining,” “analyzing,” “notifying” and “updating” steps. 
In other words, the claim as whole is not claiming specific steps on HOW “computer” or “system” are used to achieve collecting "web-based content previously viewed by a user" and "a next web-based content navigated to by the user,” but is claiming on using such information to determining “sentiment score,” analyzing different between “cumulative sentiment score” and “content sentiment score,” notifying the user 
That is, other than reciting additional elements (e.g. “computer” or “system” etc.) nothing in the claim element precludes the step from practically being performed in the mind.
A person himself can manually determine his own “cumulative sentiment score” indicative of sentiment of web-based content previously viewed by a user, analyze different between “cumulative sentiment score” and “content sentiment score,” notifying the user (himself) if there is a different, and update the “cumulative sentiment score” (mentally or on a paper).
For the above reason, the additional elements (e.g. “computer” or “system”) that are recited at a high level of generality and are merely invoked as tools to perform “determining,” “analyzing,” “notifying” and “updating” steps (e.g. an existing process of monitoring/evaluating sentiment score of the user). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. (See MPEP, 2106.05(f)(2), recites “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. 
ii) Further, just because the information as data collected from computer, and then is used in determining or analyzing does not necessary make the claim eligible (e.g. integrated into a Practical Application or provides an Inventive Concept). 
	MPEP: 2106.05(g) discloses examples that also use information that are collected from computer or machines.
MPEP: 2106.05(g),
“• Mere Data Gathering:
…
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
• Selecting a particular data source or type of data to be manipulated:
i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie 
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.”

Further, MPEP 2106.05(d)(II), recites 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) …
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017)…”
	The above examples show evidences that merely using computer or machine to determine or collect data/information does not make the claim eligible (e.g. integrated into a Practical Application or provides an Inventive Concept).


Example 37, Claim 1:
“A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising:
receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon;
determining, by a processor, the amount of use of each icon over a predetermined period of time; and
automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” (emphasized)
Example 37, Claim 1 is clearly different than the claims of the instant invention. As stated earlier, other than collection information from computer, and using computer to “determine,” “analyze,” “notify” and “update,” they do not integrated into a Practical Application or provides an Inventive Concept. On the contrary, example 37, Claim 1 clearly discloses user is using GUI to organize icons, and then, it is “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” Therefore, the claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Example 42, Claim 1:
A method comprising:
a) storing information in a standardized format about a patient's condition in a
plurality of network-based non-transitory storage devices having a collection of medical records stored thereon;
b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;
c) converting, by a content server, the non-standardized updated information into the standardized format,
d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format;
e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and
f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.”
Example 42, Claim 1 is clearly different than the claims of the instant invention. As stated earlier, other than collection information from computer, and using computer to “determine,” “analyze,” “notify” and “update,” they do not integrated into a Practical Application or provides an Inventive Concept. On the contrary, example 42, Claim 1 providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;” “c) converting, by a content server, the non-standardized updated information into the standardized format.” Therefore, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
e. Regarding to the dependent claims 4-7, the replies to the above arguments are applied equally to the similar argument for dependent claims 4-7. Claims 4 and 5 discloses basic function of the computer “storing.” Claims 6 and 7 merely disclose types of content of the information that is stored. 
The basic function “storing” which are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing information and transmitting notifications in a computer environment. (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
For the above reasons, 35 USC § 101 Claim Rejections are maintained.

Applicant argued that “Applicant notes that the Examiner has not accurately characterized the claimed limitations. The claims do not merely recite "determine whether the cumulative sentiment is different than the sentiment." Rather, the claims recite "determining whether the cumulative sentiment score is different than the content sentiment score." As such, even if s such, even if "Yom-Tov discloses determining whether the cumulative sentiment is different than the sentiment," as alleged by the Examiner, this does not establish that Yom-Tov teaches the limitations missing from Konopniki. Therefore, on a fundamental level, the Examiner has not even presented a prima facie case of obviousness since the Examiner has not addressed the actual claim limitations. 
The inconsistency in the Examiner's analysis is also exemplified by the different claim constructions given to what should be identical terms…

Moreover, the Examiner has not presented any explanation, with regard to the limitations at issue, as to why the combination of Konopniki and Yom-Tov would teach anything different than what Yom-Tov teaches alone with regard to the limitations at issue. Therefore, the Examiner has not established that the combination of Konopniki and Yom-Tov teaches the limitations at issue.”
Examiner respectfully disagrees.
a. The claim language merely broadly recites “sentiment score.” The claim language does not explicitly disclose “the sentiment score” is expressed in what format (e.g. numbers, characters or symbol), nor how “the sentiment score” is calculated.
Under the broadest interpretation, “the sentiment score” can be “positive” or “negative” (or “+” or “-” symbol) or numbers of positive/negative words (see Konopniki: paragraph [0003], “The sentiment analysis may return sentiment scores such as positive, negative…”), where a person having ordinary skill in the art would also understand “the sentiment” can be “+” or “-.”
Yom-Tov discloses comparing difference between “a behavior baseline” of the …while in operation on the user's computerized device, the monitoring mechanism may be configured to establish a behavior baseline of feature information corresponding to normal or acceptable user behavior. In order to more accurately predict the user's mental state, including any mood disorder, the monitoring mechanism updates the predictive model using features extracted from interaction data (e.g., queries submitted to search engines, social media postings, and associated metadata). The user may explicitly consent to such data being collected during engagement with online properties. the monitoring mechanism updates the predictive model using features extracted from interaction data (e.g., queries submitted to search engines, social media postings, and associated metadata)…” and Paragraph [0022], “The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period… Such interactions may…other online activities…The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior…”)
A person having ordinary skill in the art would understand that a person’s “mood” 
Further, Yom-Tov, paragraph [0031], discloses comparing the different between cumulative sentiment with sentiment of current viewing content (Yom-Tov: paragraph [0031], “After aggregating each user's feature distribution, a set of expected features for predicting the particular mental state may be determined. Parameters (e.g., thresholds) for evaluating current behavior feature data may be modeled using this set of expected features.” 
For additional support, Yom-Tov, paragraph [0033], disclose example (Yom-Tov, paragraph [0033], “FIG. 2 depicts an example decision tree configured to identify a behavior change likely to affect a user. As described herein, a classifier may employ the example decision tree when monitoring the user's interactions/activities for symptoms of a mental illness. Each step of the decision tree represents a comparison operation between data corresponding to the user's interactions and one or more features…One example key feature may include usage of threatening language. Regarding the second comparison operation, the classifier may use a threshold value to determine, based upon a number of threatening words entered/spoken, whether the user's behavior changed. The threshold value may represent a normal amount of threatening words for that user and therefore, a statistical significant deviation from that threshold is evidence of an onset of a psychological event.” (e.g. “usage of threatening language” is broadly interpreted as “negative sentiment”) which discloses comparing “number of threatening words” (e.g. negative sentiment) the user currently uses and “number of threatening words” of the baseline of user (e.g. cumulative sentiment).
Therefore, both Konopniki and Yom-Tov disclose comparing cumulated sentiment score to sentiment score of current activates (e.g. viewing web content). Both Konopniki and Yom-Tov are in the same field of endeavor.
b. Applicant merely argued “the sentiment” and “sentiment score” are different, but does not provide any evidence to show that when comparing two “sentiment,” i) “sentiment score” cannot be used or ii) it would not have been obvious to a person having ordinary skill in the art that “score” is used in the “comparing” step (see MPEP 2145(I): “…The arguments of counsel cannot take the place of evidence in the record…("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”)
Further, as mentioned in the above, the claim language merely recites “sentiment score,” it does not explicitly disclose what it is or how it is calculated. Therefore, under the broadest reasonable interpretation, “sentiment score” can be broadly interpreted as “number of threatening words” user has entered or “number of threatening words” in user’s baseline which is determine based on the history of the user’s behavior (e.g. user’s interactions to online content). 
c. Konopniki discloses calculating/maintaining a sentiment score of the user (e.g. 
Konopniki, paragraph [0003], “The sentiment analysis may return sentiment scores such as positive, negative…” paragraph [0006], “…receiving a path of pages browsed by a user to a current page; and estimating the user's sentiment to a current page based on the path taken to the current page and the sentiments based on the background content of the visited pages.” WHERE “cumulative sentiment score” is broadly interpreted as “estimating the user's sentiment to a current page based on the path taken to the current page,” WHERE “a content sentiment score” is broadly interpreted as “sentiments” of “content of the visited pages.” (also see Fig. 6, each content of the page has “sentiments” e.g. 0.9 in item 604)
Konopniki, Paragraph [0026], “…that user's sentiment may be estimated 104 for website pages in the path. This may be done dynamically with a user's browsing path at each page step being received and an estimate of the user's sentiment for the page being generated.” WHERE “cumulative sentiment score” is broadly interpreted as “user's sentiment” as in “user's sentiment may be estimated 104 for website pages in the path”
Yom-Tov: Paragraph [0004], “…a monitoring mechanism…automatically identifying and predicting behavior changes from current online activities and user interactions (e.g., queries and social media posts, resources accessed and so on…” which disclosed user is accessing internet (e.g. browsing or view online content), Paragraph [0022], “The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period… Such interactions may…other online activities…The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior…” paragraph [0031], “After aggregating each user's feature distribution, a set of expected features for predicting the particular mental state may be determined. Parameters (e.g., thresholds) for evaluating current behavior feature data may be modeled using this set of expected features.” 
WHERE “the sentiment” is broadly interpreted “current behavior feature data” from “current online activities”
WHERE “cumulative sentiment” is broadly interpreted as “a behavior baseline” which is created by “historical behavior-related data, possibly collected over a substantial time period” which “indicative of normal or acceptable user behavior”).
Therefore, both Konopniki and Yom-Tov disclose comparing cumulated sentiment score to sentiment score of current activates. Both Konopniki and Yom-Tov are in the same field of endeavor.
Further, as stated in the office action, Konopniki discloses analyzing a sentiment of determining whether the cumulative sentiment is different than the sentiment” (Konopniki identity the sentiment score of the content, but it is not compared but added to the cumulative sentiment score to averaging the cumulated sentiment score); and “updating the cumulative sentiment based on the sentiment.” (Konopniki discloses notifying/presenting different webpage to user, and stop right there, and does not disclose details on what to do with cumulative sentiment score after presenting the different webpage to user)
Yom-Tov discloses comparing cumulated sentiment score of the user with current online active, but does not explicitly disclose “sentiment score” and “analyzing a sentiment of a next web-based content navigated to by the user to determine a content sentiment score.” 
Therefore, by combining Konopniki and Yom-Tov, it would have been obvious to a person having ordinary skill in the art, that “sentiment” in Yom-Tov can be in form of “sentiment score,” and Yom-Tov can comparing the “sentiment score” between user’s baseline and web content web content, then updating the cumulated sentiment score.

Applicant argued that “Referring to page 20 of the First Office Action, the Examiner presented the following analysis regarding Yom-Tov:
Paragraph [0053], “Step 608 monitors user interactions via the computerized device. Step 610 determines whether current user behavior deviates from the baseline in order to recognize potential user behavior changes. Step 612 generates and displays descriptive data to the user that corresponds to a mental state ...” (emphasis in original)
In other words, Yom-Tov teaches determining whether a user's behavior deviates from a baseline behavior of the user, and the "baseline behavior [is defined] using features indicative of the user's normal and/or acceptable psychological behavior." This has nothing to do with "a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user." The claims refer to sentiment of content - not the behavior of a user. Consequently, even if Konopniki were modified to include the teachings of Yom-Tov, the claimed invention would not result since Yom-Tov fails to teach the limitations that the Examiner admitted is not found in Konopniki.”
Examiner respectfully disagrees.
Yom-Tov, paragraph [0022], “The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period… Such interactions may…other online activities…The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior…” which discloses user’s “a behavior baseline” is determined based on the “historical behavior-related data, possibly collected over a substantial time period,” where “other online activities” indicates it can be viewing web content or “resources accessed” (Yom-Tov: paragraph [0004], “a monitoring mechanism may invoke steps for automatically identifying and predicting behavior changes from current online activities and user interactions (e.g., queries and social media posts, resources accessed and so on).”).
Yom-Tov, paragraph [0017], “…In order to more accurately predict the user's mental state, including any mood disorder, the monitoring mechanism updates the predictive model using features extracted from interaction data (e.g., queries submitted to search engines, social media postings, and associated metadata). The user may explicitly consent to such data being collected during engagement with online properties.”
Additional supports from Yom-Tov, Paragraph [0024], which discloses “For example, after a birth of a child, a mother may experience characteristics/features associated with postpartum depression; and her social media postings may exhibit at least some recognizable features…The appearance of certain keywords, for example, keywords denoting depression, in the social media postings may represent a deviation from the behavior baseline…” which discloses comparing behavior baseline (e.g. cumulative sentiment) of the mother with current “social media postings” (e.g. sentiment of currently content) by comparing number of “keywords denoting depression” (e.g. negative sentiment). A person having ordinary skill in the art would understand the above example indicates if the mother’s baseline behavior, before given birth of a child, does not indicate viewing postings containing “keywords denoting depression,” and after a birth of a child, keywords denoting depression,” by comparing the “keywords denoting depression” (e.g. sentiment) from the baseline behavior and current posting, it can identify the current sentiment (e.g. “keywords denoting depression”) is different than baseline behavior’s sentiment (e.g. “keywords denoting depression”).
Yom-Tov, paragraph [0033], disclose another example, which is similar to above “FIG. 2 depicts an example decision tree configured to identify a behavior change likely to affect a user. As described herein, a classifier may employ the example decision tree when monitoring the user's interactions/activities for symptoms of a mental illness. Each step of the decision tree represents a comparison operation between data corresponding to the user's interactions and one or more features…One example key feature may include usage of threatening language. Regarding the second comparison operation, the classifier may use a threshold value to determine, based upon a number of threatening words entered/spoken, whether the user's behavior changed. The threshold value may represent a normal amount of threatening words for that user and therefore, a statistical significant deviation from that threshold is evidence of an onset of a psychological event.” (e.g. “usage of threatening language” is broadly interpreted as “negative sentiment”) which discloses comparing “number of threatening words” (e.g. negative sentiment) the user currently uses and “number of threatening words” of the baseline of user (e.g. cumulative sentiment).
Therefore, Tom-Tov does disclose monitoring sentiment of currently viewing online content and comparing it with cumulative sentiment (e.g. negative keywords).

Applicant argued that “Moreover, the Examiner has not presented any explanation, with regard to the limitations at issue, as to why the combination of Konopniki and Yom-Tov would teach anything different than what Yom-Tov teaches alone with regard to the limitations at issue. Therefore, the Examiner has not established that the combination of Konopniki and Yom-Tov teaches the limitations at issue.”
Examiner respectfully disagrees.
Replies to the above arguments are applied equally to the argument. 
As replied in the above argument, Yom-Tov does not disclose “sentiment score” and “notifying the user when the cumulative sentiment score is different than the content sentiment score.” (e.g. Yom-Tov discloses when there is difference between cumulative sentiment and sentiment of current viewing web content, then it will notify the healthcare professional (not the user)). Therefore, combining Konopniki and Yom-Tov teach all the elements in the claims than only using Yom-Tov.
The replies to the above arguments are applied equally to other similar arguments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites, “A computer-implemented method comprising:
determining, by a computer, a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user; and 
iteratively performing, by the computer: 
analyzing a sentiment of a next web-based content navigated to by the user to determine a content sentiment score; 
determining whether the cumulative sentiment score is different than the content sentiment score; and 
notifying the user when the cumulative sentiment score is different than the content sentiment score; 
updating the cumulative sentiment score based on the content sentiment score.”
(Step 1) The limitations recite “A computer-implemented method…” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “determining, by a computer, a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “determining” in the context of this claim encompasses the user manually determining a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user in his mind (or with pan and paper). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The limitation of “analyzing a sentiment of a next web-based content navigated to by the user to determine a content sentiment score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “analyzing” in the context of this claim encompasses the user manually analyzing a sentiment of a next web-based content navigated to by the user to determine a content sentiment score in his mind (or with pan and paper). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
The limitation of “notifying the user when the cumulative sentiment score is different than the content sentiment score,” as drafted, is a process that, under its broadest reasonable interpretation, is a method of Organizing Human Activity. The claimed invention is a method that allows for user to set threshold difference, and communicating a notification to user which is a method of Managing Personal Behavior. Thus, the claim recites an abstract idea (see MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”).
The limitation of “updating the cumulative sentiment score based on the content sentiment score,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “updating” in the context of this claim encompasses the user manually updating the cumulative sentiment score based on the content sentiment score in his mind (or with pan and paper). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer” to perform the “determining,” “analyzing,” “notifying’ and “updating” steps. The “system” and “computer” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer” to perform “determining,” “analyzing,” “notifying’ and “updating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The claim 2 recites “receiving, by the computer, biofeedback data about the user while viewing the next web- based content.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim the additional element - “receiving, by the computer, biofeedback data about the user while viewing the next web- based content,” which are Mere Data gathering and is in form of insignificant extra-solution activity (MPEP: 2016.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
 (Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computer” to perform the “receiving” step amounts to no more 
Further, the limitation “receiving” is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
	The claim 3 recites “determining, by the computer, a message sentiment score indicative of a sentiment of a message composed by the user;” and 
“notifying, by the computer, the user when the message sentiment score is different than the content sentiment score.”
(Step 2A-Prong One) The limitation of “determining, by the computer, a message sentiment score indicative of a sentiment of a message composed by the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “determining” in the context of this claim encompasses the user manually determining, by the computer, a message sentiment score indicative of a sentiment of a message composed by the user in his mind (or with pan and paper). If Mental Processes” grouping of abstract ideas.
The limitation of “notifying, by the computer, the user when the message sentiment score is different than the content sentiment score,” as drafted, is a process that, under its broadest reasonable interpretation, is a method of Organizing Human Activity. The claimed invention is a method that allows for user to set threshold difference, and communicating a notification to user which is a method of Managing Personal Behavior. Thus, the claim recites an abstract idea (see MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”). 
Accordingly, the claim recites an abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer” to perform “determining” and “notifying” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer 
	The claim 4 discloses “storing, by the computer, an identity of each web-based content navigated to by the user;” and 
“storing, by the computer, respective metadata associated with each identity, wherein the respective metadata comprises sentiment information about the associated identity.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional elements – “storing, by the computer, an identity of each web-based content navigated to by the user;” and “storing, by the computer, respective metadata associated with each identity, wherein the respective metadata comprises sentiment information about the associated identity” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer” to perform “storing” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements– “storing” which are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing information and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The claim 5 discloses “wherein the respective metadata stores a viewing time of the user associated with each identity” which is just a type of information of the “metadata” (e.g. “a viewing time”).

The claim 6 discloses “wherein the next web-based content comprises a web page” which is just a type of information of the “next web-based content” (e.g. “a web page”).
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 6, with incorporated claim limitations from the independent claim, is directed to an abstract idea. The claim is not patent eligible.
The claim 7 discloses “wherein the next web based content comprises an individual content item of a web page” which is just a type of information of the “next web-based content” (e.g. “individual content item of a web page”).
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 7, with incorporated claim limitations from the independent claim, is directed to an abstract idea. The claim is not patent eligible.
The claim 8 discloses “wherein determining whether the cumulative sentiment score is different than the content sentiment score comprises determining whether the cumulative sentiment score is different than the content sentiment score by more than a predetermined threshold.”
(Step 2A-Prong One) The limitation of “wherein determining whether the cumulative sentiment score is different than the content sentiment score comprises determining whether the cumulative sentiment score is different than the content sentiment score by more than a predetermined threshold,” as drafted, is a process that, computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “determining” in the context of this claim encompasses the user manually determining whether the cumulative sentiment score is different than the content sentiment score comprises determining whether the cumulative sentiment score is different than the content sentiment score by more than a predetermined threshold in his mind (or with pan and paper). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
	The claim 9 discloses “preventing, by the computer, the user from navigating to additional web-based content based on the cumulative sentiment score.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer” to perform the “preventing” step. The “computer” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
preventing, by the computer, the user from navigating to additional web-based content based on the cumulative sentiment score” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial”). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer” to perform “preventing” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements – “preventing” are not sufficient to amount to significantly more than the judicial exception because “preventing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC "). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional 
	The claim 10 discloses, “wherein notifying the user comprises one or more suggestions about a context of the next web based content” which is just a type of information of the “notifying” (e.g. “one or more suggestions about a context of the next web based content”).
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 10, with incorporated claim limitations from the independent claim, is directed to an abstract idea. The claim is not patent eligible.
For claim 11, it is a system claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 12, it is a system claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 13, it is a system claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 14, it is a system claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 15, it is a system claim having similar limitations as cited in claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 16, it is a system claim having similar limitations as cited in claim 6. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 17, it is a system claim having similar limitations as cited in claim 7. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 18, it is a system claim having similar limitations as cited in claim 8. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 19, it is a system claim having similar limitations as cited in claim 9. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 20, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 11, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konopniki et al. (U.S. Pub. No.: US 20130132851, hereinafter Konopniki, in view of Yom-Tov et al. (U.S. Pub. No.: US 20140377727, hereinafter Yom-Tov).
For claim 1, Konopniki discloses a computer-implemented method comprising:
determining, by a computer, a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user (Konopniki: paragraph [0003], “The sentiment analysis may return sentiment scores such as positive, negative…” paragraph [0006], “…receiving a path of pages browsed by a user to a current page; and estimating the user's sentiment to a current page based on the path taken to the current page and the sentiments based on the background content of the visited pages.” WHERE “cumulative sentiment score” is broadly interpreted as “estimating the user's sentiment to a current page based on the path taken to the current page,” Paragraph [0026], “…that user's sentiment may be estimated 104 for website pages in the path. This may be done dynamically with a user's browsing path at each page step being received and an estimate of the user's sentiment for the page being generated.” WHERE “cumulative sentiment score” is broadly interpreted as “user's sentiment may be estimated 104 for website pages in the path,” see Fig. 6, Paragraph [0069], “FIG. 6…a scenario with positive and negative sentiment browsing paths…” Paragraph [0074], “Based on the user's decision…her sentiment will remain positive (with probability 0.8*0.9=0.72) in the case where she browses to the model B specification web page 604…WHERE “a cumulative sentiment score” is broadly interpreted as “her sentiment will remain positive”); and
 iteratively performing, by the computer: 
analyzing a sentiment of a next web-based content navigated to by the user to determine a content sentiment score (Konopniki: paragraph [0003], “The sentiment analysis may return sentiment scores…” paragraph [0006], “…estimating for pages of a website a sentiment based on background content…receiving a path of pages browsed by a user to a current page…the sentiments based on the background content of the visited pages.” Which discloses “sentiment” of each visited pages in user’s browsing path is retrieved. Paragraph [0043], “The overall page sentiment may be derived 209 as a weighted sum over the topics of the page, S(p,c)=sum w(t)*S(t,c).” WHERE “a content sentiment score” is broadly interpreted as “page sentiment” of “the page,” which disclose how sentiment of each The browsing path, b=p1->p2->p3-> . . . ->pk, of a user may be obtained 253, wherein p1, p2, p3, . . . pk are website pages…”  which discloses “a next web-based content,” where website page “p2” is interpreted as “next web-based content” of website page “p1,” where website page “p3” is interpreted as “next web-based content” of website page “p2,” also see Fig. 6 and paragraphs [0069]-[0079], “For example, in the case where the user continues to the model A offer web page 605 her positive sentiment probability will be estimated as 0.8*0.2*0.1=0.016. This is due to very negative sentiment estimated for the website model A offers (for example, if everyone thinks that the price is too high)…”);
notifying the user when the cumulative sentiment is different than the sentiment (Konopniki: paragraph [0021], “…Based on the sentiment estimated, the system may also enable a website to offer alternatives based on user's sentiments.” paragraph [0023], “Being able to estimate or predict the sentiment of a user that browses a website can be of high value to website owners. For example, a user that is detected as being negative towards a website (for example, due to negative words being used towards the website's content, services, offers, etc.), may be offered more assistance or special offerings which may please her and improve that user's attitude towards the website. On the other hand, in the example detected as being positive may be offered more products related to the current product this user is positive about. This may assist in improving website's revenues.” 
WHERE “notifying” is broadly interpreted as “offered”
WHERE “is different than” is broadly interpreted as “offered more assistance or special offerings” or “offered more products related to the current product”).
However, Konopniki does not explicitly disclose determining whether the cumulative sentiment is different than the sentiment; and
updating the cumulative sentiment based on the sentiment.
Yom-Tov discloses determining whether the cumulative sentiment is different than the sentiment (Yom-Tov: Paragraph [0004], “…a monitoring mechanism…automatically identifying and predicting behavior changes from current online activities and user interactions (e.g., queries and social media posts, resources accessed and so on…” which disclosed user is accessing internet (e.g. browsing or view online content), Paragraph [0022], “The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period… Such interactions may…other online activities…The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior…” paragraph [0031], “After aggregating each user's feature distribution, a set of expected features for predicting the particular mental state may be determined. Parameters (e.g., thresholds) for evaluating current behavior feature data may be modeled using this set of expected features.” 
WHERE “the sentiment” is broadly interpreted “current behavior feature data” from “current online activities”
WHERE “cumulative sentiment” is broadly interpreted as “a behavior baseline” which is created by “historical behavior-related data, possibly collected over a substantial time period” which “indicative of normal or acceptable user behavior”),
Paragraph [0053], “Step 608 monitors user interactions via the computerized device. Step 610 determines whether current user behavior deviates from the baseline in order to recognize potential user behavior changes. Step 612 generates and displays descriptive data to the user that corresponds to a mental state having a highest likelihood based upon previous user behavior…”
WHERE “whether the cumulative sentiment is different than the sentiment” is broadly interpreted as “determines whether current user behavior deviates from the baseline…user behavior changes”); and
updating the cumulative sentiment based on the sentiment (Yom-Tov: paragraph [0017], “…while in operation on the user's computerized device, the monitoring mechanism may be configured to establish a behavior baseline of feature information corresponding to normal or acceptable user behavior. In order to more accurately predict the user's mental state, including any mood disorder, the monitoring mechanism updates the predictive model using features extracted from interaction data (e.g., queries submitted to search engines, social media postings, and associated metadata). The user may explicitly consent to such data being collected during engagement with online properties. the monitoring mechanism updates the predictive model using features extracted from interaction data (e.g., queries submitted to search engines, social media postings, and associated metadata)…” Paragraph [0022], “The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period…such as social media postings, search engine queries, and other online activities…The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior…” which discloses updating the cumulative sentiment score (e.g. parameter) is updated based on “historical behavior-related data, possibly collected over a substantial time period” (e.g. sentiment score), paragraph [0031], “After aggregating each user's feature distribution, a set of expected features for predicting the particular mental state may be determined. Parameters (e.g., thresholds) for evaluating current behavior feature data may be modeled using this set of expected features.”).
Yom-Tov also discloses notifying when the cumulative sentiment is different than the sentiment (Yom-Tov: paragraph [0004], “…a monitoring mechanism may invoke steps for automatically identifying…behavior changes from current online activities and user interactions (e.g., queries and social media posts, resources accessed and so on). In one aspect, the monitoring mechanism may generate alerts for the pending behavior changes” Paragraph [0016], “…The monitoring mechanism uses a predictive model to identify changes to the user's online behavior, and when identified, alerts trusted individuals…”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “User Behavior Monitoring On A Computerized Device” as taught by Yom-Tov, because it would provide Konopniki’s method with the enhanced capability of “monitoring user behavior via a computerized device and alerting trusted individuals of user behavioral changes that are likely to affect the user's mental health.” (Yom-Tov: paragraph [0003]) and “developing systems to predict depressive or manic events may improve a quality of a person's life” (Yom-Tov: paragraph [0015]).
For claim 4, Konopniki and Yom-Tov disclose the method of claim 1, further comprising:
For each website page p, assume there is a probability function that maps 251 a sentiment class into its probability. For sentiment class c (e.g., negative, positive, etc.), let P.sub.S(p,c) denote the probability that the sentiment of page p is c. Such probability may be derived 252 as P.sub.S(p,c)=S(p,c)/sum.sub.[c']S(p,c').” paragraph [0047], “The browsing path, b=p1->p2->p3-> . . . ->pk, of a user may be obtained 253, wherein p1, p2, p3, . . . pk are website pages…”
WHERE “identity of each web-based content” is broadly interpreted as “browsing path, b=p1->p2->p3-> . . . ->pk,” (e.g. identity is “p1”…to “pk”)
WHERE “the respective metadata comprises sentiment information about the associated identity” is broadly interpreted as “maps 251 a sentiment class into its probability”).
For claim 6, Konopniki and Yom-Tov disclose the method of claim 1, wherein the next web-based content comprises a web page (Konopniki: paragraph [0006], “…estimating for pages of a website a sentiment based on background content…receiving a path of pages browsed by a user to a current page…the sentiments based on the background content of the visited pages.” Paragraph [0047], “The browsing path, b=p1->p2->p3-> . . . ->pk…wherein p1, p2, p3, . . . pk are website pages…” 
WHERE “a web page” is broadly interpreted as “pages of a website” or “website pages”).
For claim 7, Konopniki and Yom-Tov disclose the method of claim 1, wherein the next web based content comprises an individual content item of a web page (Konopniki: paragraphs [0036]-[0037], “landing pages via in-links anchor texts (e.g., <a href=" . . . /company X">I really hate this company X offer by this website!!</a>, in which "hate" is a negative sentiment for the topic "Company X".); or [0037] surrounding text (e.g., post or comment which the link is included at).” 
WHERE “an individual content item of a web page” is broadly interpreted as “post or comment” of an individual).
For claim 9, Konopniki and Yom-Tov disclose the method of claim 1, further comprising:
preventing, by the computer, the user from navigating to additional web-based content based on the cumulative sentiment score (Konopniki: paragraph [0021], “the system may also enable a website to offer alternatives based on user's sentiments.” paragraph [0034], “Optionally, a website may be dynamically changed 105 in response to the estimated user sentiment during a browsing session. Such dynamic changes may be based on defined thresholds of estimated sentiment being provided by the website owner.” Paragraph [0059], “The user sentiment a threshold conditions defining component 353 for defining threshold conditions which, if met, may result in a dynamic change to website content provided to the user…” 
WHERE “preventing, by the computer, the user from navigating to additional web-based content” is broadly interpreted as “website may be dynamically changed” (e.g. website is changed to different contents is indicating user is prevented from accessing the original content)
Further, Yom-Tov also disclose preventing, by the computer, the user from navigating to additional web-based content based on the cumulative sentiment score (Yom-Tov: paragraph [0042], “Step 402 commences the example steps and proceeds to step 404 where the monitoring mechanism configures a classifier on a user device that identifies changes in the user's behavior based upon user interaction data. The classifiers provide a prediction as to whether the user is experiencing a psychological event or whether he is likely to experience one in the near future (e.g., in the next day, next week and/or the like)…by operating the monitoring mechanism in a cloud computing environment, the dangerous person is prevented from tampering his or her user device…” which indicates user is prevented from accessing further contents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF ” as taught by Konopniki by implementing “User Behavior Monitoring On A Computerized Device” as taught by Yom-Tov, because it would provide Konopniki’s method with the enhanced capability of “monitoring user behavior via a computerized device and alerting trusted individuals of user behavioral changes that are likely to affect the user's mental health.” (Yom-Tov: paragraph [0003]) and “developing systems to predict depressive or manic events may improve a quality of a person's life” (Yom-Tov: paragraph [0015]).
For claim 10, Konopniki and Yom-Tov disclose the method of claim 1, notifying the user wherein comprises one or more suggestions about a context of the next web based content (Konopniki: paragraph [0021], “…Based on the sentiment estimated, the system may also enable a website to offer alternatives based on user's sentiments.” paragraph [0023], “Being able to estimate or predict the sentiment of a user that browses a website can be of high value to website owners. For example, a user that is detected as being negative towards a website (for example, due to negative words being used towards the website's content, services, offers, etc.), may be offered more assistance or special offerings which may please her and improve that user's attitude towards the website. On the other hand, in the example of an ecommerce domain, a user that is detected as being positive may be offered more products related to the current product this user is positive about. This may assist in ” 
WHERE “one or more suggestions about a context of the next web based content” is broadly interpreted as “offered more assistance or special offerings” or “offered more products” that is “related to the current product”).
WHERE “notifying the user” is broadly interpreted as “offiering”).
Yom-Tov also discloses notifying the user (Yom-Tov: paragraph [0004], “…a monitoring mechanism may invoke steps for automatically identifying…behavior changes from current online activities and user interactions (e.g., queries and social media posts, resources accessed and so on). In one aspect, the monitoring mechanism may generate alerts for the pending behavior changes” Paragraph [0016], “…The monitoring mechanism uses a predictive model to identify changes to the user's online behavior, and when identified, alerts trusted individuals…”); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “User Behavior Monitoring On A Computerized Device” as taught by Yom-Tov, because it would provide Konopniki’s method with the enhanced capability of “monitoring user behavior via a computerized device and alerting trusted individuals of user behavioral changes that are likely to affect the user's mental health.” (Yom-Tov: paragraph [0003]) and “developing ” (Yom-Tov: paragraph [0015]).
For claim 11, it is a system claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 14, it is a system claim having similar limitations as cited in claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 16, it is a system claim having similar limitations as cited in claim 6. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 17, it is a system claim having similar limitations as cited in claim 7. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 19, it is a system claim having similar limitations as cited in claim 9. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 20, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konopniki et al. (U.S. Pub. No.: US 20130132851, hereinafter Konopniki, in view of Yom-Tov et al. (U.S. Pub. No.: US 20140377727, hereinafter Yom-Tov), and further in view of Page et al. (U.S. Pub. No.: US 20180225874, hereinafter Page).
	For claim 2, Konopniki and Yom-Tov disclose the method of claim 1, viewing the next web-based content (Konopniki: paragraph [0006], “…estimating for pages of a website a sentiment based on background content…receiving a path of pages browsed by a user to a current page…the sentiments based on the background content of the visited pages.” Paragraph [0047], “The browsing path, b=p1->p2->p3-> . . . ->pk, of a user may be obtained 253, wherein p1, p2, p3, . . . pk are website pages…”
WHERE “next web-based content” is broadly interpreted as “p2” which is the “next web-based content” of “p1”).
However, Konopniki and Yom-Tov do not explicitly disclose, further comprising: receiving, by the computer, biofeedback data about the user while viewing.
Page discloses, further comprising: receiving, by the computer, biofeedback data about the user while viewing (Page: paragraph [0022], “Central server 136 may accept data and continually monitor data such as contacts (e.g., telephone calls, chat sessions) between workers/agents and customers, biofeedback data, position data of agents and supervisors, supervisor gaze data, and produce output, such as display data for supervisor augmented reality.” paragraph [0028], “In some embodiments, the agents 109 may be associated with biofeedback devices, which may sense physiological information analyze and monitor agents', customers' or contacts states or other data, based on information received. For example, central server 136 may accept data (such as the transcript of the current contact which may be generated automatically, emotional analysis of the current contact, and other information) and calculate sentiment, for example sentiment of a contact, a customer, or agent. For example the agents 109 may be associated with a biofeedback device 118a, a biofeedback device 118b, and a biofeedback device 118c (collectively " biofeedback devices 118")…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “SYSTEM AND METHOD FOR CONTACT CENTER AUGMENTED REALITY” as taught by Page, because it would provide Konopniki’s modified method with the enhanced capability of “sense physiological information regarding the agents 109 and may transmit the physiological information to a receiver such as a network interface 750 associated with central server 136…” (Page: paragraph [0028]) in order to “include general monitoring of the effectiveness and efficiency of agent, providing feedback and ” (Page: paragraph [0016]) and “determine, analyze and monitor agents', customers' or contacts states or other data, based on information received” (Page: paragraph [0028]). 
For claim 12, it is a system claim having similar limitations as cited in claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konopniki et al. (U.S. Pub. No.: US 20130132851, hereinafter Konopniki, in view of Yom-Tov et al. (U.S. Pub. No.: US 20140377727, hereinafter Yom-Tov), and further in view of Moudy et al. (U.S. Patent No.: US 9336268, hereinafter Moudy).
For claim 3, Konopniki and Yom-Tov disclose the method of claim 1, notifying, by the computer, the user when the message sentiment is different than the sentiment (Yom-Tov: paragraph [0004], “a monitoring mechanism may invoke steps for automatically identifying and predicting behavior changes from current online activities and user interactions (e.g., queries and social media posts, resources accessed and so on). In one aspect, the monitoring mechanism may generate alerts for the pending behavior changes.”
WHERE “message” is broadly interpreted as “user interactions (e.g., queries and social media posts”
…The monitoring mechanism uses a predictive model to identify changes to the user's online behavior, and when identified, alerts trusted individuals that potential mood shifts or other psychological disorders are likely to occur in the near future. This enables people to proactively improve their outcomes or to seek help from caregivers and medical professionals. As an alternative, the monitoring mechanism may be implemented at least in part as a cloud-based resource/service that renders predictions and/or communicates alerts over a network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “User Behavior Monitoring On A Computerized Device” as taught by Yom-Tov, because it would provide Konopniki’s method with the enhanced capability of “monitoring user behavior via a computerized device and alerting trusted individuals of user behavioral changes that are likely to affect the user's mental health.” (Yom-Tov: paragraph [0003]) and “developing systems to predict depressive or manic events may improve a quality of a person's life” (Yom-Tov: paragraph [0015]).
However, Konopniki and Yom-Tov do not explicitly disclose, further comprising:
determining, by the computer, a message sentiment score indicative of a sentiment of a message composed by the user.
Moudy discloses, further comprising: determining, by the computer, a message sentiment score indicative of a sentiment of a message composed by the user (Moudy: column 16, line 54-column 17, line 12, “…a sentiment analyzer system 600 may be designed and implemented to collect and analyze feedback from users (e.g., students, employees, trainees, etc.) relating to course modules, training materials, assignments, presentations, lectures, projects, and the like. The content feedback in such systems 600 may be collected in the form of online discussion posts, user emails, course or instructor evaluations, participation metrics, etc., and may be used to calculate sentiment of individual users…”
column 18, lines 44-49, “…the central analytics server 710 may be designed to receive and analyze content feedback (e.g., product reviews, media content reviews, user forum comments, online discussion posts, etc.), and determine sentiment scores…,” column 21, lines 17-19, “…In step 802, one or more raw sentiment scores may be determined for each individual content feedback data received in step 801…”
WHERE “a message sentiment score” is broadly interpreted as “raw sentiment score,”
WHERE “a message” is broadly interpreted as “online discussion posts,” “user emails,” “reviews” and “user forum comments,”
WHERE “the user” is broadly interpreted as “individual users” (e.g. author online discussion posts,” “user emails,” “reviews” and “user forum comments”)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “Relativistic sentiment analyzer” as taught by Moudy, because it would provide Konopniki’s modified method with the enhanced capability of “multiple sentiment measurements may be analyzed to determine interferences, such as notifications and/or interventions, based on the various user sentiment data…to analyze and report sentiment associated with specific content and other system factors.” (Moudy: column 1, line 64-column 2, line 6) and “…analyzed for individual users (e.g., employees, trainees, students, program participants, etc.) or groups of users, sentiment calculations may be performed for the users or groups, and determinations may be made regarding potential interferences (e.g., user notifications, intervention recommendations, etc.) based on the sentiment calculations of the eLearning sentiment analyzer system.” (Moudy: column 46, lines 37-65).
For claim 8, Konopniki and Yom-Tov disclose the method of claim 1, wherein determining whether the cumulative sentiment score is different than the content sentiment score comprises determining whether the cumulative sentiment score is different than the content sentiment score (Yom-Tov: Paragraph [0022], “The user historical behavior-related data, possibly collected over a substantial time period… Such interactions may…other online activities…The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior…” paragraph [0031], “After aggregating each user's feature distribution, a set of expected features for predicting the particular mental state may be determined. Parameters (e.g., thresholds) for evaluating current behavior feature data may be modeled using this set of expected features.”
WHERE “sentiment score” is broadly interpreted “normal or acceptable” (e.g. positive sentiment score) or abnormal or unacceptable (e.g. negative sentiment score)
WHERE “the content sentiment score” is broadly interpreted “current behavior feature data” 
WHERE “cumulative sentiment score” is broadly interpreted as “a behavior baseline”)
However, Konopniki and Yom-Tov do not explicitly disclose by more than a predetermined threshold.
Moudy discloses by more than a predetermined threshold (Moudy: Column 25, lines, 8-35, “…sentiment analyzer output rules may be based on sentiment score thresholds, whereby the feedback analytics if a sentiment score calculated in step 804 is greater than a specified threshold…certain recipient devices may receive notifications for certain sentiment score thresholds or ranges, while other recipients may receive notifications for other sentiment score thresholds or ranges…sentiment analyzer output rules may be based on changes in sentiment scores over time…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “Relativistic sentiment analyzer” as taught by Moudy, because it would provide Konopniki’s modified method with the enhanced capability of “multiple sentiment measurements may be analyzed to determine interferences, such as notifications and/or interventions, based on the various user sentiment data…to analyze and report sentiment associated with specific content and other system factors.” (Moudy: column 1, line 64-column 2, line 6) and “…analyzed for individual users (e.g., employees, trainees, students, program participants, etc.) or groups of users, sentiment calculations may be performed for the users or groups, and determinations may be made regarding potential interferences (e.g., user notifications, intervention recommendations, etc.) based on the sentiment calculations of ” (Moudy: column 46, lines 37-65).
For claim 13, it is a system claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 18, it is a system claim having similar limitations as cited in claim 8. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konopniki et al. (U.S. Pub. No.: US 20130132851, hereinafter Konopniki, in view of Yom-Tov et al. (U.S. Pub. No.: US 20140377727, hereinafter Yom-Tov), and further in view of Dontcheva et al. (U.S. Pub. No.: US 20080046218, hereinafter Dontcheva).
For claim 5, Konopniki and Yom-Tov disclose the method of claim 4.
However, Konopniki and Yom-Tov do not explicitly disclose wherein the respective metadata stores a viewing time of the user associated with each identity.
Dontcheva discloses wherein the respective metadata stores a viewing time of the user associated with each identity (Dontcheva: paragraph [0025], “The disclosed architecture records all or a substantial portion of activity associated with a computing session (e.g., a web session) including but not limited to page dwell time, paths (or links) to pages in order to help better visualize the results, browser usage, window changes, and even telephone usage. Tracking (or ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “SENTIMENT ESTIMATION OF WEB BROWSING USER” as taught by Konopniki by implementing “Visual summarization of activity data of a computing session” as taught by Dontcheva, because it would provide Konopniki’s modified method with the enhanced capability of “Visualization and summarization techniques include providing the capability to view large collections of web pages or documents, cluster the documents according to clustering criteria…” (Dontcheva: paragraph [0025]) in order to “emphasize important material, eliminate or de-emphasize less relevant material, and eliding supporting material” (Dontcheva: paragraph [0025]).
For claim 15, it is a system claim having similar limitations as cited in claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169